Title: General Orders, 11 September 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Steenrapia Monday Septembr 11 1780
                            Parole Portsmouth
                            Countersigns Poor: Pallas
                            Watchword, Magnanimity
                        

                        For the day Tomorrow
                        Brigadier General Glover
                        Colonel Craig
                        Lieutenant Colonel Johnston
                        Major Ball
                        Brigade Major Pettingall
                        Lieutenant Pride of the third Connecticutt regiment is Appointed Adjutant to the same from the 1st of May
                            last—vice Adjutant Hart promoted.
                        After Orders
                        Lieutenant Colonel Commandant Reid is Appointed officer of the day tomorrow vice Colonel Craig.

                    